Citation Nr: 1632519	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  96-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability with associated neurological residuals of the shoulders and arms.

2. Whether new and material evidence has been received to reopen a claim for service connection for asbestosis.

3. Entitlement to service connection for a psychiatric disability, to include as
secondary to asbestosis.

4.  Entitlement to service connection for chronic obstructive pulmonary disease
(COPD), to include as secondary to asbestosis.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Esq.
WITNESS AT HEARING ON APPEAL

The Veteran and a private physician


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1965 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 1996, October 2005, November 2006, and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a personal hearing at the RO in February 1997.  He also testified at a hearing before the Board at the RO in January 2001.  Transcripts of both hearings are included in the claims file.  The Veterans' Law Judge that conducted the January 2001 hearing thereafter retired, and the Veteran declined an opportunity to have another hearing.

The January 1996 rating decision on appeal denied service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and a left arm disability.  In an October 1997 decision, the Board denied the Veteran's claims for service connection for bilateral arm and shoulder disabilities.  The Veteran appealed the Board's October 1997 decision to the United States Court of Appeals for Veterans Claims (Court) which in a July 1998 order, granted the parties joint motion for remand (JMR), vacating the Board's October 1997 decision to the extent that it denied service connection for the arm and shoulder disabilities.  The case was then remanded back to the Board.  
In November 1998 and May 2001, the Board remanded the issues of entitlement
to service connection for bilateral arm and shoulder disabilities for further development.  An August 2002 RO decision (issued in a supplemental statement of the case (SSOC)) also addressed the claims and denied service connection for the arm and shoulder disabilities as secondary to a cervical spine disability.  In an April 2003 decision, the Board again denied the claims for service connection for arm and shoulder disabilities.

The October 2005 RO decision on appeal denied service connection for a psychiatric disorder (listed as depression) and for COPD, both to include as secondary to asbestosis.  By this decision, the RO also denied a TDIU.  

The Veteran appealed the Board's April 2003 decision to the Court, which in a
November 2005 order vacated and remanded the denial of the claims for service connection for the bilateral arms and shoulders.  The Court also indicated that the Board should adjudicate the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine disability.

In May 2006, the Board denied entitlement to service connection for asbestosis and remanded the issues of entitlement to service connection for arm and shoulder disabilities for further development.  The Board also remanded the issues of entitlement to service connection for a psychiatric disorder, to include as secondary to asbestosis, entitlement to service connection for COPD, to include as secondary to asbestosis, and entitlement to a TDIU for the issuance of a statement of the case (SOC).  The Board further remanded the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability to the RO.  

The November 2006 RO decision denied service connection for a cervical spine disability on a de novo basis.  The Board observes, however, that service connection for a cervical spine disability was previously denied in a final October 1997 Board decision.  Therefore, the Board was required to address whether the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a cervical spine disability.  See Barnett v Brown, 83 F 3d 1380 (Fed Cir 1996).  

In a January 2008 decision, the Board reopened and denied the claim for entitlement to service connection for a cervical spine disability.  The Board also
denied the claims for entitlement to service connection for arm and shoulder disabilities, all to include as secondary to a cervical spine disability.  The Board further denied the Veteran's claims for entitlement to service connection for a psychiatric disorder, COPD, and entitlement to a TDIU.  The Veteran then appealed the January 2008 Board's decision to the Court, which in a November 2009 order, granted the parties' JMR vacating the January 2008 decision and remanding the case for compliance with the terms of the JMR.

In January 2011, the Board requested a Veterans Health Administration (VHA) opinion as to the issue of entitlement to service connection for a cervical spine disability, and the VHA was obtained in January 2011.   In May 2011, the Veteran and his attorney were provided with a copy of the VHA opinion.  No additional evidence was submitted in response by the Veteran and his attorney.  In January 2012 the Board remanded this case for further development.

In March 2013, the Board issued a decision that denied service connection for the cervical spine, bilateral arm, and bilateral shoulder disabilities and remanded the case for additional development of the claims for service connection for a psychiatric disability, COPD, and the claim for a TDIU.  The Veteran again appealed the Board s decision to the Court, which in a January 2014 order granted another JMR vacating the March 2013 decision to the extent that it denied service connection for the cervical spine, bilateral arm, and bilateral shoulder disabilities.  That JMR noted that the Veteran had abandoned his appeal as to the separate issues of entitlement to service connection for left and right shoulder and arm disabilities on a direct basis, but continued his appeal of these claims as symptoms or residuals of his cervical spine disorder.  Therefore, this issue has been recharacterized as reflected on the title page.  

The claims returned to the Board in August 2014 where they were joined by a claim to reopen entitlement to service connection for asbestosis.  The Board remanded all of the claims for additional development, and did so again in October 2015.  The case is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a cervical spine disability with associated neurological residuals of the shoulders and arms is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2006 Board decision denied the claim for service connection for asbestosis on the basis that the Veteran's relatively slight in-service asbestos exposure, consisting of one week of motor pool work during training and approximately two days per week for one year while serving in Korea was not likely to have caused his asbestosis in light of his significant post-service occupational asbestos exposure, consisting of 20 years of working as an asbestos worker or asbestos worker's apprentice.

2. Additional evidence submitted since May 2006 on the issue of service connection for asbestosis does not raise a reasonable possibility of substantiating the claim. 

3. The Veteran's psychiatric disability is not related to service.

4. The Veteran's COPD is not related to service.

5. The Veteran has no current service-connected disabilities.


CONCLUSIONS OF LAW

1. New and material evidence has not been submitted to reopen the claim for service connection for asbestosis.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2015).

2. The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3. The criteria for service connection for COPD have not been met.  38 U.S.C.A.   §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4. The criteria for a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to the claim to reopen the finally disallowed claim, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in July 2005 for the claims for service connection for a psychiatric disability and COPD and for the TDIU claim, and in September 2012 for the claim to reopen service connection for asbestosis.  The letters addressed all of the notice elements, to include those required by Kent, and were sent prior to the initial unfavorable decisions by the AOJ in October 2005 and November 2013, respectively.  Thus, the duty to notify has been satisfied with regard to the claims.

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service VA and private treatment records, VA examination reports, records from the Social Security Administration (SSA), photographs, and lay statements.  The Veteran was given the opportunity to present evidence and testimony before a hearing officer at the RO and at a Board hearing, and transcripts of those proceedings are associated with the claims file.  

The Board notes that while a June 2005 VA examiner noted the Veteran's smoking history and obstructive lung disease during the asbestosis examination, a nexus opinion between COPD and service was not obtained, nor was the Veteran afforded an examination for his psychiatric disorder claim.  However, there is no competent evidence even suggesting that the Veteran's psychiatric disorder is related to service, and, although medical evidence related his COPD to cigarette use during service, as will be discussed, that disability cannot be service-connected by law.  Furthermore, the Veteran has asserted throughout the course of the appeal, including in the November 2009 JMR, that these claims are inextricably intertwined with the asbestosis claim, and has only maintained that these conditions should be service connected secondary to asbestosis; asbestosis is not service connected.  Therefore, VA examinations are not required.  38 C.F.R § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

Finally, the Board notes that the actions requested in the prior remands have          been undertaken to the extent possible.  Additional VA treatment records were obtained, a statement of the case was issued on the claim to reopen, and the Veteran was afforded another VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

II. Claim to Reopen

The Veteran's claim seeking entitlement to service connection for asbestosis was previously denied in a May 2006 Board decision.  Because the Veteran did not appeal the decision to the Court or request reconsideration, the decision is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).
In November 2006, the Veteran filed a claim to reopen and establish service connection for asbestosis.  In a November 2013 rating decision, the RO in St. Petersburg, Florida declined to reopen the claim.

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the May 2006 denial of service connection for asbestosis was that the
the Veteran's relatively slight in-service asbestos exposure, consisting of one week of motor pool work during training and approximately 2 days per week for one year while serving in Korea was found to not be likely to have caused his asbestosis in light of his significant post-service occupational asbestos exposure, consisting of 20 years of working as an asbestos worker or asbestos worker's apprentice.  Given this exposure history, the Board found the June 2005 VA examiner's conclusion that it would be speculative to conclude that any portion of the asbestosis is related to service to be of greater probative value than the conclusion of a private pulmonologist, Dr. S., that the small amount of asbestos exposure during service would cumulatively lead to his current asbestosis.  

The evidence considered at the time of the May 2006 Board decision included the Veteran's service treatment and personnel records; VA and private treatment records; SSA records; the Veteran's hearing testimony, photographs and statements; letters and hearing testimony from Dr. S. in November 1997, January 2001, and August 2005; and a June 2005 VA examination report.  

The evidence added to the record since the issuance of the May 2006 Board decision consists of an October 2006 notarized statement by the Veteran that he was not exposed to asbestos prior to entering service, and statements by the Veteran's attorney in June 2012 and April 2016, referring VA to the Veteran's previous statements regarding asbestos exposure and to the previous opinions provided by Dr. S.  Those statements also request that VA obtain morning reports and/or unit records from the Veteran's unit in Korea so that he could contact his fellow service members to verify his in-service asbestos exposure.  In the June 2012 filing, 
the attorney re-submitted Dr. S.'s August 2005 opinion.  The record also includes updated VA treatment records showing treatment for asbestosis.  

The August 2005 opinion and previous opinions of Dr. S. and the Veteran's previous statements regarding asbestos exposure are not new, as they were previously submitted to agency decisionmakers.  The Veteran's October 2006 statement denying asbestos exposure prior to service, the requests for morning reports and unit records, and the updated VA treatment records are new because they were not previously submitted to agency decisionmakers.  However, that evidence is not material because it could not reasonably substantiate the claim for service connection for asbestosis were it to be reopened.  This is so because the absence of pre-service asbestos exposure does not show that the Veteran's in-service exposure was more extensive or was more likely to lead to the current asbestosis.  Turning to the potential reports by fellow service members, the Veteran's in-service asbestos exposure in Korea was considered and deemed credible, but was determined to be outweighed by the more significant post-service occupational exposure.  Additional evidence of the same exposure level would be cumulative.  Finally, the VA treatment records document continuing treatment for asbestosis but are devoid of evidence that the condition is related to service.  

Thus, for the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim for entitlement to service connection for asbestosis, and that the claim to reopen as it pertains to this issue must be denied.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

III. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.


A. Psychiatric Disability

As previously noted, the Veteran has asserted that his psychiatric disability was caused by his asbestosis, but service connection is not in effect for asbestosis or for any of the veteran's other disabilities.  Consequently, the veteran is not entitled to service connection for a psychiatric disability on a secondary basis.  38 C.F.R. § 3.310.  However, as the Veteran has been diagnosed during the course of the appeal with various psychiatric conditions, including depression and dysthymia, the first criterion for establishing service connection has been met, and the claim will be adjudicated on a direct basis.  

The Veteran's service treatment records, separation examination report, and post-service medical records prior to September 1981 do not contain any findings of a psychiatric condition.  

A September 1981 physical examination by Dr. E. included a diagnosis of mild depression, and records from Dr. S. reveal numerous diagnoses of depression.  

In a March 1995 letter, a private psychologist, Dr. L., stated that the Veteran had depression and it was noted that the Veteran's stresses were physical disability from asbestosis, severe financial strain, and worries about the health of his acutely ill brother and chronically ill mother.

In April 1995, a private psychologist, Dr. P., examined the Veteran and provided a diagnosis of dysthymia.  At the psychological examination the Veteran attributed his depression to his chronic health problems as well as to his brother's and mother's health problems.  

In August 1995 and February 1996 statements, a physician, Dr. R., opined that the Veteran had depression due to asbestosis.  

A September 2013 VA primary care treatment record noted the Veteran's history of depression and insomnia.  

After review of the record, the Board notes that the Veteran did not have a psychiatric disability during service or for many years following discharge from service.  Furthermore, none of the medical evidence relates a current psychiatric disability to service; the psychiatric disability is rather related to non-service-connected physical disabilities, including asbestosis.  

To the extent the Veteran believes that a current psychiatric disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of psychiatric disabilities requires medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his psychiatric disability is not competent medical evidence.  

Moreover, aside from filing his claim for service connection and pursuing the instant appeal, the Veteran has not made any statement attributing a psychiatric disability to an incident of service on a direct basis, nor has he alleged that he experienced a psychiatric condition during service.  

In sum, the preponderance of the probative evidence indicates that a psychiatric disability is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

B. COPD

Once again, although the Veteran maintains that he is entitled to service connection for COPD as secondary to asbestosis service connection is not in effect for any conditions, and the Veteran is thus not entitled to service connection for COPD on a secondary basis.  38 C.F.R. § 3.310.  

The Board notes that the veteran was not shown to have obstructive pulmonary disease during service, or for many years after discharge from service.  

In September 1981, the Veteran reported to Dr. E. that had smoked since 1965.  

The June 2005 VA examiner attributed the obstructive component of the veteran's lung disease to cigarette smoking.  In an August 2005 letter, Dr. S. indicated that the veteran began smoking during service and seemed to indicate that this should prove that the veteran's lung disease is related to service.  However, the veteran's claim for service connection for COPD was received in October 2004, and for claims received by VA after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 C.F.R. § 3.300(a) (2015).  

Accordingly, the preponderance of the evidence is against the claim, and service connection for COPD is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

IV. TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The Veteran reported that he is unemployable due to his service-connected disabilities.  However, as he currently has no service-connected disabilities, a TDIU cannot be granted as a 
matter of law.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

New and material evidence has not been received to reopen the claim for service connection for asbestosis.  The request to reopen this claim is denied.

Service connection for a psychiatric disability is denied. 

Service connection for COPD is denied. 

A TDIU is denied as a matter of law.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claim.

The Veteran has asserted that his current cervical spine condition resulted from an in-service motor vehicle accident which occurred on May [redacted] or May [redacted], 1967 at the [redacted] in Dothan, Alabama.  The Veteran stated that the police report from the incident stated that the car that impacted his vehicle was traveling between 50 and 55 miles per hour.  He further maintains that he was rendered unconscious, his vehicle was destroyed, and he was taken to Dothan-Flowers Hospital and then transferred to the base hospital at Fort Rucker.  While in the hospital, the Veteran experienced neck and shoulder pain, and he continued to experience those symptoms until undergoing neck surgery in 1990.  

The service treatment records note that the Veteran was treated at Lyster Army Hospital at Fort Rucker for multiple contusions occurring as the result of a two-car automobile accident at [redacted] and [redacted] on May [redacted] or May [redacted], 1967.  The Veteran spent two days in Lyster Hospital and 2 days in another facility.  On May 22, he was scheduled to return to duty.  The service treatment records do not otherwise document a cervical spine injury or any other residuals from the motor vehicle accident.

In 2007, VA attempted to obtain records from Lyster Army Hospital and Flowers hospital, but such records were unavailable.  However, to this point, no attempt has been made to obtain the police report from the motor vehicle accident.  Given the lack of records documenting the severity of the injuries sustained as a result of the motor vehicle accident, the Board finds that the report would be probative to that effect.

Updated VA treatment records should also be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the VA treatment records dating from March 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After securing any necessary releases, request any reports from the Dothan, Alabama police department, or from any other appropriate authorities, related to a motor vehicle accident occurring on May [redacted] or May [redacted], 1967 at the [redacted] and [redacted]t intersection.  The AOJ should document all attempts made to obtain the records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


